On consideration of the Petition for Extraordinary Relief filed in the above-entitled action, it appearing that the actions which form the basis for this petition were raised by appropriate motion presented to the military judge, who denied said motion by an interlocutory ruling, and it further appearing that the issues thereby raised are preserved for review during the course of normal appellate review should such review be necessary, it is, by the Court, this 9th day of June 1972,
ORDERED:
That said Petition be, and the same is, hereby dismissed.